Opinion by
Beaver, J.,
The second section of the Act of April 2, 1868, P. L. 3, fixing “ fees to be received by the sheriff,” contains the three following items: “ Fee for discharging prisoners in civil cases, fifty cents;” immediately following, “Fee on commitment for any criminal matter, fifty cents; ” at the end of the section, “For services not herein provided for, the same fees as for similar services.”
The plaintiff, who is the sheriff of Lawrence county, claimed in his settlement with the county auditors, a jailer’s fee of one dollar each for every prisoner committed and discharged during the year, the said fee being made up of fifty cents for commitment and fifty cents for discharge. It is admitted that there is no specific fee fixed in the act for discharging a prisoner in a criminal proceeding; but, inasmuch as a fee of .fifty cents for discharging prisoners.in civil cases is allowed, it is argued there should be a similar allowance for criminal cases, *43under the clause providing “ for services not herein provided for, the same fees as for similar services; ” and, under this provision of the law, the court allowed fifty cents for each prisoner actually discharged from the county jail.
In mating this allowance we think there was error, on the double ground that civil and criminal cases are not similar and also for the reason that the same fee is allowed in both cases ; but in civil cases there is no fee for commitment and in criminal cases none for discharge. The fee in each case is fifty cents. It is payable in a criminal matter, when the prisoner is committed. It is payable in a civil case, when the defendant is discharged. No specific legislative authority for the payment of the fee for a discharge of criminals having been shown, we must hold, as has been uniformly held in such cases, that the county is not liable.
Judgment reversed and judgment is now entered for the defendant, with costs, on the case stated.